TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-11-00022-CR


Anthony Germaine Nelson, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT

NO. 65589, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's court-appointed attorney filed a motion to withdraw supported by a
brief concluding that this appeal is frivolous and without merit.  See Anders v. California,
386 U.S. 738, 744 (1967).  On August 23, 2011, this Court granted the motion to withdraw and
affirmed the conviction.  On the same day, the Court received a letter from appellant asking for an
extension of time "to prepare my appeal and present it properly."
The opinion filed August 23, 2011 is withdrawn.  If the district clerk has not already
done so, a copy of the appellate record shall be made available to appellant.  Appellant has 45 days
from the date of this order to file a pro se brief or other written response to counsel's frivolous appeal
brief, subject to further extension for good cause shown.  All other relief requested in appellant's
letter is denied.
It is ordered September 1, 2011.

Before Chief Justice Jones, Justices Pemberton and Henson
Do Not Publish